United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-3587
                                ___________

Chinyere Jenkins,                       *
                                        *
             Plaintiff - Appellee,      *
                                        *
      v.                                *
                                        *
Kansas City Missouri School District; * Appeal from the United States
American Federation of Teachers;        * District Court for the
State Defendants,                       * Western District of Missouri.
                                        *
             Defendants - Appellees,    * [UNPUBLISHED]
                                        *
Missouri Charter Public School          *
Association,                            *
                                        *
             Appellant.                 *
                                   ___________

                           Submitted: November 14, 2007
                              Filed: February 27, 2008 (Corrected: 3/27/2008)
                               ___________

Before RILEY, BOWMAN, and SMITH, Circuit Judges.
                           ___________

BOWMAN, Circuit Judge.
       This appeal is from a District Court1 order denying a motion filed by the
Missouri Charter Public School Association ("MCPSA") to intervene in the Kansas
City, Missouri, School District ("KCMSD") desegregation lawsuit. We affirm the
denial of the motion.

       The school desegregation lawsuit commenced in 1977 and continued for over
twenty-five years. In 2003, the District Court declared the KCMSD unitary and
entered judgment releasing it from court supervision. On February 22, 2006, certain
parties to the case filed a motion in the District Court seeking the enforcement of
previous orders entered by the courts and of an Agreement between the KCMSD and
the State of Missouri that was incorporated into court orders. After full briefing by
the parties, the District Court exercised its ancillary jurisdiction and granted the
motion on June 15, 2006.2 On June 23, 2006, the MCPSA moved to intervene in the
lawsuit, either as of right under Federal Rule of Civil Procedure 24(a) or permissively
under Federal Rule of Civil Procedure 24(b). The MCPSA stated that it sought
intervention for "the limited purpose of filing a Motion to Reconsider or Amend the
June 15, 2006 Order of [the District Court] and to present evidence crucial to a just
determination of the issues involved." MCPSA's Suggestions in Support of Its
Expedited Motion to Intervene, Appellant's App. at 60. The District Court denied
intervention on September 11, 2006.

      We review the denial of mandatory intervention under Rule 24(a) de novo and
the denial of permissive intervention under Rule 24(b) for abuse of discretion. Med.
Liab. Mut. Ins. Co. v. Alan Curtis LLC, 485 F.3d 1006, 1008, 1009 (8th Cir. 2007).


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      2
       We affirm the District Court's Order of June 15, 2006, as amended, in another
opinion issued today, P.A.C.E. v. Kansas City Missouri School District, No. 06-3318.
A detailed history of this action can be found in that opinion.

                                         -2-
The District Court denied intervention on the basis that the MCPSA lacked Article III
standing, but we may affirm on any ground supported by the record. See Saulsberry
v. St. Mary's Univ. of Minn., 318 F.3d 862, 866 (8th Cir. 2003). Because we find the
MCPSA's motion untimely, we affirm the denial of intervention.

        The first requirement of Rule 24 is that motions to intervene be "timely." See
NAACP v. New York, 413 U.S. 345, 365 (1973) ("Whether intervention be claimed
of right or as permissive, it is at once apparent, from the initial words of both Rule
24(a) and Rule 24(b), that the application must be 'timely.'"). "Among the
considerations that bear on the question of timeliness are how far the litigation had
progressed at the time of the motion for intervention, the prospective intervenor's prior
knowledge of the pending action, the reason for the delay in seeking intervention, and
the likelihood of prejudice to the parties in the action." Arrow v. Gambler's Supply,
Inc., 55 F.3d 407, 409 (8th Cir. 1995). Motions for intervention filed after the entry
of judgment should be granted "only upon a strong showing of entitlement and of
justification for failure to request intervention sooner." United States v. Assoc. Milk
Producers, Inc., 534 F.2d 113, 116 (8th Cir. 1976).

       The MCPSA sought to intervene nearly thirty years after the filing of suit, three
years after final judgment was entered in the suit, four months after the motion for
enforcement of judgments was filed, and eight days after the District Court entered
judgment on the motion for enforcement of judgments.3 To be sure, the proceedings
had progressed a considerable distance by this time. Intervention at such a late stage
would have unduly delayed enforcement of the remedy to which the KCMSD was
entitled. The MCPSA acknowledges that it knew about the filing of the motion for
enforcement of judgments. The reason offered by the MCPSA for its delay in seeking

      3
       We reject the MCPSA's argument that the filing of the motion for enforcement
of judgments created a new action. See P.A.C.E. v. Kansas City Mo. Sch. Dist., No.
06-3318, slip op. at 9–10, 13–19 (8th Cir. Feb. 27, 2008) (discussing the District
Court's exercise of ancillary jurisdiction to enforce previous orders).

                                          -3-
intervention is that "it reasonably expected the district court to hold a hearing . . . to
determine the question of jurisdiction before moving on to the merits of the case."
Appellant's Reply Br. at 8. The District Court was under no obligation to hold a
hearing, and we are not sympathetic to the MCPSA's erroneous assumption. For these
reasons we conclude that intervention was properly denied. See Minn. Milk
Producers Assoc. v. Glickman, 153 F.3d 632, 646 (8th Cir. 1998) (affirming denial
of intervention where the district court found it unlikely that the proposed intervenor
did not realize the potential effects of the action on its interests until the "latest
opportunity" and where a party would be prejudiced by having to respond to the
intervenor's arguments), cert. denied, 526 U.S. 1130 (1999); Nevilles v. EEOC, 511
F.2d 303, 306 (8th Cir. 1975) (affirming denial of intervention after entry of judgment
where the proposed intervenors failed to demonstrate that they did not know of the
suit during its pendency). Cf. Mille Lacs Band of Chippewa Indians v. Minnesota,
989 F.2d 994, 999 (8th Cir. 1993) (reversing denial of intervention where discovery
had not yet commenced on date intervention was sought); Liddell v. Caldwell, 546
F.2d 768, 770–01 (8th Cir. 1976) (reversing denial of intervention after approval of
consent decree where, among other things, the consent decree was interlocutory in
nature and did not set forth an overall plan for desegregation and where petitioners did
not learn until the entry of the decree that their interests were no longer being
represented by another party).

      The order of the District Court is affirmed.
                       ______________________________




                                           -4-